United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
LAX-DOCKWEILER STATION,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-714
Issued: August 13, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11, 2014 appellant filed a timely appeal from an October 31, 2013 merit
decision and a January 16, 2014 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish a neck or
shoulder injury causally related to factors of his federal employment and; (2) whether OWCP
properly denied his request for a review of the written record.
1
2

5 U.S.C. §§ 8101-8193.

The Board notes that appellant submitted additional evidence subsequent to OWCP’s October 31, 2013 merit
decision and with his appeal to the Board. The Board cannot consider this evidence, however, as its review of the
record is limited to evidence of record which was before OWCP at the time of its final merit decision. 5 U.S.C.
§ 501.2(c)(1); P.W., Docket No. 12-1262 (issued December 5, 2012).

On appeal appellant generally asserts that his claim should be accepted.
FACTUAL HISTORY
On September 9, 2013 appellant, then a 42-year-old city carrier, filed an occupational
disease claim asserting that his employment duties caused a stiff and sore neck and shoulder. He
indicated that his work duties required him to use his arms and shoulders. Appellant stated that
he first realized the condition and its relationship to his employment on August 21, 2013. By
letter dated September 23, 2013, OWCP informed him of the evidence needed to support his
claim, to include a physician’s opinion as to how his employment duties caused, contributed to
or aggravated any diagnosed condition.
In a September 20, 2013 report, Dr. Jai Lee, a Board-certified orthopedic surgeon, noted
a history of neck and right shoulder pain after a lifting accident in 2008 and a current complaint
of right neck ache and cervical radiculopathy to the right hand with numbness and weakness and
right shoulder stiffness. He indicated that this had bothered appellant since 2009 after cracking
his neck while lifting at work. Dr. Lee diagnosed displacement or cervical disc without
myelopathy and degeneration of cervical disc. On September 23, 2013 he described May 18,
2009 cervical spine magnetic resonance imaging (MRI) scan findings of multiple disc
protrusions and right shoulder findings of mild arthropathy of the acromioclavicular joint with
tears and tendinopathy of the supraspinatus tendon. Dr. Lee diagnosed right cervical disc
disease, right shoulder adhesive capsulitis, and right supraspinatus tear and tendinopathy. On
September 27, 2013 he noted that a September 28, 2013 MRI scan study of the cervical spine
demonstrated multilevel discogenic/degenerative changes and moderate stenosis at C4-5 and
C5-6. Dr. Lee additionally diagnosed spinal stenosis. On October 6, 2013 he reported persistent
neck and right shoulder pain. Dr. Lee noted right shoulder MRI scan findings of moderate-tosevere supraspinatus and biceps tendinosis and additionally diagnosed bursitis.
By decision dated October 31, 2013, OWCP denied the claim finding that the factual and
medical evidence was insufficient. It indicated that Dr. Lee did not provide a sufficient
explanation as to how appellant’s work duties caused the diagnosed conditions. OWCP further
noted that appellant had a previous claim with a May 7, 2009 date of injury, accepted for a
cervical and right shoulder condition and that, because he failed to attend a scheduled second
opinion evaluation under that claim, a sanction was issued terminating all benefits until he
complied with the examination, which he had not done.3
In a request postmarked December 3, 2013, received by OWCP on December 11, 2013,
appellant requested a review of the written record and submitted copies of the September 26,
2013 cervical spine MRI scan study and an October 1, 2013 right shoulder MRI scan study and a
November 22, 2013 report from Dr. Lee.
In a January 16, 2014 decision, OWCP denied appellant’s request for a review of the
written record as untimely and advised him that the issue in the case could equally be addressed

3

The 2009 claim was adjudicated by OWCP under file number xxxxxx972, the instant claim under file number
xxxxxx060. File number xxxxxx972 is not presently before the Board.

2

by requesting reconsideration with OWCP and submitting evidence not previously considered or
by filing an appeal with the Board.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed is causally
related to the employment injury. These are the essential elements of each and every
compensation claim, regardless of whether the asserted claim involves traumatic injury or
occupational disease, an employee must satisfy this burden of proof.4
OWCP regulations define the term “occupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.”5 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.6
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.7 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.8 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.9

4

Roy L. Humphrey, 57 ECAB 238 (2005).

5

20 C.F.R. § 10.5(ee).

6

Roy L. Humphrey, supra note 4.

7

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

ANALYSIS -- ISSUE 1
The Board finds that appellant did not meet his burden of proof to establish a right
shoulder, cervical or neck condition caused by his federal job duties because the medical
evidence is insufficient to establish causal relationship.
While Dr. Lee provided treatment notes dated September 20 to October 6, 2013 and
mentioned 2008 and 2009 work incidents, as noted above, the 2009 injury was accepted by
OWCP under file number xxxxxx972. He did not provide medical rationale explaining the
nature of the relationship between his current diagnoses and specific employment factors and did
not provide any opinion regarding disability.
The opinion of a physician supporting causal relationship must be one of reasonable
medical certainty that the condition for which compensation is claimed is causally related to his
federal employment and such relationship must be supported with affirmative evidence,
explained by medical rationale and be based upon a complete and accurate medical and factual
background of the claimant.10 It is appellant’s burden to establish that his claimed back
condition is causally related to factors of his federal employment. In this case, he submitted
insufficient evidence to show that he sustained a shoulder or neck condition caused by his
employment duties.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
A claimant dissatisfied with a decision of OWCP shall be afforded an opportunity for an
oral hearing or, in lieu thereof, a review of the written record. A request for either an oral
hearing or a review of the written record must be submitted, in writing, within 30 days of the
date of the decision for which a hearing is sought. If the request is not made within 30 days or if
it is made after a reconsideration request, a claimant is not entitled to a hearing or a review of the
written record as a matter of right.11 The Board has held that OWCP, in its broad discretionary
authority in the administration of FECA has the power to hold hearings in certain circumstances
where no legal provision was made for such hearings and that OWCP must exercise this
discretionary authority in deciding whether to grant a hearing.12 OWCP’s procedures, which
require OWCP to exercise its discretion to grant or deny a request for a hearing or review of the
written record when the request is untimely or made after reconsideration, are a proper
interpretation of FECA and Board precedent.13

10

A.D., 58 ECAB 149 (2006).

11

Claudio Vazquez, 52 ECAB 496 (2001).

12

Marilyn F. Wilson, 52 ECAB 347 (2001).

13

Claudio Vazquez, supra note 11.

4

ANALYSIS -- ISSUE 2
In its January 16, 2014 decision, OWCP denied appellant’s request for a review of the
written record on the grounds that it was untimely filed. It found that he was not, as a matter of
right, entitled to a written record review as his request, postmarked December 3, 2013, was not
made within 30 days of its October 31, 2013 decision. As appellant’s request was postmarked
December 3, 2013, more than 30 days after the date of the October 31, 2013 OWCP decision, the
Board finds that OWCP properly determined that he was not entitled to a review of the written
record as a matter of right as his request was untimely filed.
OWCP also has the discretionary power to grant a request for a hearing or review of the
written record when a claimant is not entitled to such as a matter of right. In the January 16,
2014 decision, it properly exercised its discretion by stating that it had considered the matter in
relation to the issue involved and had denied appellant’s request on the basis that the issue could
be addressed through a reconsideration application.
The Board has held that, as the only limitation on OWCP’s authority is reasonableness,
abuse of discretion is generally shown through proof of manifest error, clearly unreasonable
exercise of judgment, or actions taken which are contrary to both logic and probable deduction
from established facts.14 In the present case, the evidence of record does not indicate that OWCP
committed any act in connection with its denial of appellant’s request for a review of the written
record that could be found to be an abuse of discretion.
CONCLUSION
The Board finds that appellant did not establish that he sustained a neck or shoulder
condition causally related to factors of his federal employment and that OWCP properly denied
his request for a review of the written record.

14

See Mary Poller, 55 ECAB 483 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the January 16, 2014 and October 31, 2013
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 13, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

